SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court dismissing defendants’ counterclaims be and it hereby is affirmed substantially for the reasons stated in Judge Griesa’s Opinion dated April 26, 2000.
To the extent that the issue of the transfer of the counterclaims from the District of Connecticut to the Southern District of New York is properly before us, given the absence of any motion for retransfer, see generally SongByrd, Inc. v. Estate of Albert B. Grossman, 206 F.3d 172, 177-78 (2d Cir.), cert. denied, 531 U.S. 824, 121 S.Ct. 68, 148 L.Ed.2d 33 (2000), we see no abuse of discretion in the transfer, see, e.g., id. at 179 (transfer of venue renewable only for abuse of discretion); Red Bull Associates v. Best Western International, Inc., 862 F.2d 963, 967 (2d Cir.1988), and we affirm that ruling substantially for the reasons stated in Judge Droney’s Ruling and Order dated February 3, 2000.
We have considered all of defendants’ contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.